


Exhibit 10.199

Execution Copy
(Bluegreen to Depositor – Closing Date Eligible Investments,
Initial Timeshare Loans and Subsequent Timeshare Loans)

PURCHASE AND CONTRIBUTION AGREEMENT

                    This PURCHASE AND CONTRIBUTION AGREEMENT (this
“Agreement”),dated as of March 15, 2008, is by and among Bluegreen Corporation,
a Massachusetts corporation (“Bluegreen” or a “Seller”) and BRFC 2008-A LLC, a
Delaware limited liability company (the “Depositor”) and their respective
permitted successors and assigns.

W I T N E S S E T H:

                    WHEREAS, on the Closing Date, the Depositor, as seller,
intends to enter into that certain Sale Agreement dated as of March 15, 2008
(the “Sale Agreement”), by and between the Depositor and BXG Receivables Note
Trust 2008-A, a Delaware statutory trust (the “Issuer”) pursuant to which the
Depositor intends to sell to the Issuer the timeshare loans and certain eligible
investments acquired pursuant to the terms of this Agreement and certain other
timeshare loans acquired by the Depositor pursuant to a transfer agreement,
dated as of March 15, 2008, by and among the Depositor, Bluegreen and BXG
Timeshare Trust I from time to time pursuant to the terms thereof;

                    WHEREAS, on the Closing Date, Bluegreen intends to enter
into that certain Indenture dated as of March 15, 2008 (the “Indenture”), by and
among the Issuer, Bluegreen, as servicer (in such capacity, the “Servicer”),
Vacation Trust, Inc., a Florida corporation, as club trustee (the “Club
Trustee”), Concord Servicing Corporation, as backup servicer, and U.S. Bank
National Association, as indenture trustee (the “Indenture Trustee”), paying
agent and custodian, whereby the Issuer will pledge the Trust Estate (as defined
in the Indenture) to the Indenture Trustee to secure the Issuer’s 5.885%
Timeshare Loan-Backed Notes, Series 2008-A, Class A, 6.880% Timeshare
Loan-Backed Notes, Series 2008-A, Class B, 7.870% Timeshare Loan-Backed Notes,
Series 2008-A, Class C, 9.100% Timeshare Loan-Backed Notes, Series 2008-A, Class
D, 10.085% Timeshare Loan-Backed Notes, Series 2008-A, Class E, 10.810%
Timeshare Loan-Backed Notes, Series 2008-A, Class F and 11.630% Timeshare
Loan-Backed Notes, Series 2008-A, Class G (collectively, the “Notes”);

                    WHEREAS, (A) on the Closing Date (i) the Seller desires to
sell, and the Depositor desires to purchase Timeshare Loans originated by the
Seller or an Affiliate thereof (the “Initial Timeshare Loans”) and the Closing
Date Eligible Investments and (ii) Bluegreen, as the sole member of the
Depositor, desires to make a contribution of capital pursuant to the terms
hereof and (B) on each Transfer Date during the Prefunding Period (i) the Seller
desires to sell, and the Depositor desires to purchase Timeshare Loans
originated by the Seller or an Affiliate thereof (the “Subsequent Timeshare
Loans”) and (ii) Bluegreen, as the sole member of the Depositor, desires to make
a contribution of capital pursuant to the terms hereof;

1

--------------------------------------------------------------------------------




                    WHEREAS, pursuant to the terms of (i) the Sale Agreement,
the Depositor shall sell to the Issuer the Initial Timeshare Loans and the
Closing Date Eligible Investments on the Closing Date and any Subsequent
Timeshare Loans acquired from the Seller and (ii) the Indenture, the Issuer
shall pledge the Initial Timeshare Loans, the Closing Date Eligible Investments
and the Subsequent Timeshare Loans, as part of the Trust Estate, to the
Indenture Trustee to secure the Notes;

                    WHEREAS, the Seller may, and in certain circumstances will
be required, to cure, repurchase or substitute and provide one or more Qualified
Substitute Timeshare Loans for a Timeshare Loan that is a Defective Timeshare
Loan, previously sold to the Depositor hereunder and pledged to the Indenture
Trustee pursuant to the Indenture;

                    WHEREAS, to the extent the Seller has breached certain
representations and warranties herein, the Seller may, and in certain
circumstances will, be required to repurchase certain Closing Date Eligible
Investments previously sold to the Depositor hereunder and pledged to the
Indenture Trustee pursuant to the Indenture; and

                    WHEREAS, the Depositor may, at the direction of the Seller,
be required to exercise the Seller’s option to purchase or replace Timeshare
Loans that become subject to an Upgrade or Defaulted Timeshare Loans previously
sold to the Issuer and pledged to the Indenture Trustee pursuant to the
Indenture.

                    NOW, THEREFORE, in consideration of the mutual covenants set
forth herein, and for other valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto covenant and agree as
follows:

                         Definitions; Interpretation. Capitalized terms used but
not defined herein shall have the meanings specified in “Standard Definitions”
attached as Annex A to the Indenture.

                         Acquisition of Timeshare Loans and Closing Date
Eligible Investments and Contribution of Capital to the Depositor.

                         Timeshare Loans and Contribution of Capital. On the
Closing Date (with respect to the Initial Timeshare Loans) and on each Transfer
Date during the Prefunding Period (with respect to the Subsequent Timeshare
Loans), the Seller hereby agrees to (x) sell in part and contribute in part to
the Depositor in return for the Timeshare Loan Acquisition Price for each
Timeshare Loan to be sold on the Closing Date or such Transfer Date, as
applicable, to be paid in part in cash and in part as an increase in its equity
ownership of the Depositor and (y) transfer, assign, sell and grant to the
Depositor, without recourse (except as provided in Section 6 and Section 8
hereof), any and all of the Seller’s right, title and interest in and to (i) any
Timeshare Loans listed on Schedule III hereto or the related Subsequent Transfer
Notice, as applicable, (ii) the Receivables in respect of such Timeshare Loans
due after the related Cut-Off Date, (iii) the related Timeshare Loan Documents
(excluding any rights as developer or declarant under the Timeshare Declaration,
the Timeshare Program Consumer Documents or the Timeshare Program Governing
Documents), (iv) all Related Security in respect of each such Timeshare Loan and
(v) all income, payments, proceeds and other benefits and rights related to any
of the foregoing.

2

--------------------------------------------------------------------------------




Upon such contribution, sale and transfer, the ownership of each Timeshare Loan
and all collections allocable to principal and interest thereon after the
related Cut-Off Date and all other property interests or rights conveyed
pursuant to and referenced in this Section 2(a) shall immediately vest in the
Depositor, its successors and assigns. The Seller shall not take any action
inconsistent with such ownership nor claim any ownership interest in any
Timeshare Loan for any purpose whatsoever other than for federal and state
income tax reporting, if applicable. The parties to this Agreement hereby
acknowledge that the “credit risk” of the Timeshare Loans conveyed hereunder
shall be borne by the Depositor and its subsequent assignees.

                         Closing Date Eligible Investments. On the Closing Date,
in return for an amount equal to the sum of the Prefunding Account Initial
Deposit and the Capitalized Interest Account Initial Deposit, the Seller does
hereby transfer, assign, sell and grant to the Depositor, without recourse
(except as provided in Section 6 and Section 8 hereof), any and all of the
Seller’s right, title and interest in and to the Closing Date Eligible
Investments (the property in Section 2(a) hereof and this Section 2(b), the
“Assets”). The Seller shall not take any action inconsistent with such ownership
nor claim any ownership interest in any Closing Date Eligible Investment for any
purpose whatsoever other than for federal and state income tax reporting, if
applicable.

                         Delivery of Timeshare Loan Documents. In connection
with the contribution, sale, transfer, assignment and conveyance of any
Timeshare Loan hereunder, the Seller hereby agrees to deliver or cause to be
delivered, on the Closing Date (with respect to any Initial Timeshare Loan), at
least five Business Days prior to each Transfer Date during the Prefunding
Period (with respect to any Subsequent Timeshare Loan) and on or within five
Business Days from each Transfer Date (with respect to any Qualified Substitute
Timeshare Loan), as applicable, to the Custodian all related Timeshare Loan
Files and to the Servicer all related Timeshare Loan Servicing Files.

                         Collections. The Seller shall deposit or cause to be
deposited all collections in respect of Timeshare Loans received by the Seller
or its Affiliates after the related Cut-Off Date in the Lockbox Account and,
with respect to Credit Card Timeshare Loans, direct each applicable credit card
vendor to deposit all payments in respect of such Credit Card Timeshare Loans to
the Credit Card Account (net of the Servicer Credit Card Processing Costs).

                         Limitation of Liability. Neither the Depositor nor any
subsequent assignee of the Depositor shall have any obligation or liability with
respect to any Timeshare Loan nor shall the Depositor or any subsequent assignee
have any liability to any Obligor in respect of any Timeshare Loan. No such
obligation or liability is intended to be assumed by the Depositor or any
subsequent assignee herewith and any such liability is hereby expressly
disclaimed.

                         Intended Characterization; Grant of Security Interest.
It is the intention of the parties hereto that each transfer of the Closing Date
Eligible Investments and Timeshare Loans to be made pursuant to the terms hereof
shall constitute a sale, in part, and a capital contribution, in part, by the
Seller to the Depositor and not a loan secured by the Closing Date Eligible
Investments and the Timeshare Loans. In the event, however, that a court of
competent jurisdiction were to hold that any such transfer constitutes a loan
and not a sale and contribution,

3

--------------------------------------------------------------------------------




it is the intention of the parties hereto that the Seller shall be deemed to
have granted to the Depositor as of the date hereof a first priority perfected
security interest in all of the Seller’s right, title and interest in, to and
under the Assets specified in Section 2 hereof and the proceeds thereof and that
with respect to such transfer, this Agreement shall constitute a security
agreement under applicable law. In the event of the characterization of any such
transfer as a loan, the amount of interest payable or paid with respect to such
loan under the terms of this Agreement shall be limited to an amount which shall
not exceed the maximum non-usurious rate of interest allowed by the applicable
state law or any applicable law of the United States permitting a higher maximum
non-usurious rate that preempts such applicable state law, which could lawfully
be contracted for, charged or received (the “Highest Lawful Rate”). In the event
any payment of interest on any such loan exceeds the Highest Lawful Rate, the
parties hereto stipulate that (a) to the extent possible given the term of such
loan, such excess amount previously paid or to be paid with respect to such loan
be applied to reduce the principal balance of such loan, and the provisions
thereof immediately be deemed reformed and the amounts thereafter collectible
thereunder reduced, without the necessity of the execution of any new document,
so as to comply with the then applicable law, but so as to permit the recovery
of the fullest amount otherwise called for thereunder and (b) to the extent that
the reduction of the principal balance of, and the amounts collectible under,
such loan and the reformation of the provisions thereof described in the
immediately preceding clause (a) is not possible given the term of such loan,
such excess amount will be deemed to have been paid with respect to such loan as
a result of an error and upon discovery of such error or upon notice thereof by
any party hereto such amount shall be refunded by the recipient thereof.

          The characterization of the Seller as “debtor” and the Depositor as
“secured party” in any such security agreement and any related financing
statements required hereunder is solely for protective purposes and shall in no
way be construed as being contrary to the intent of the parties that this
transaction be treated as a sale and contribution to the Depositor of the
Seller’s entire right, title and interest in and to the Assets.

          Each of the Seller, the Club, the Club Trustee and any of their
Affiliates hereby agrees to make the appropriate entries in its general
accounting records to indicate that the Closing Date Eligible Investments and
the Timeshare Loans have been transferred to the Depositor and its subsequent
assignees.

                         Conditions Precedent to Acquisition of Timeshare Loans
and Closing Date Eligible Investments by the Depositor. The obligations of the
Depositor to purchase any Timeshare Loans and Closing Date Eligible Investments
hereunder shall be subject to the satisfaction of the following conditions:

                         On the Closing Date, with respect to the Initial
Timeshare Loans, and on each Transfer Date, with respect to each Subsequent
Timeshare Loan or any Qualified Substitute Timeshare Loan replacing a Timeshare
Loan, all representations and warranties of the Seller contained in Section 5(a)
hereof shall be true and correct on such date as if made on such date, and all
representations and warranties as to the Timeshare Loans contained in Section
5(b) hereof and all information provided in the Schedule of Timeshare Loans in
respect of each such Timeshare Loan conveyed on the Closing Date or such
Transfer Date, as applicable, shall be true

4

--------------------------------------------------------------------------------




and correct on such date. On the Closing Date, with respect to the Closing Date
Eligible Investments, all representations and warranties of the Seller contained
in Section 5(a) hereof shall be true and correct on such date as if made on such
date, and all representations and warranties as to the Closing Date Eligible
Investments contained in Section 5(b) hereof and all information provided in the
Schedule of Eligible Investments in respect of each such Closing Date Eligible
Investment conveyed on the Closing Date shall be true and correct on such date.

                         On or prior to the Closing Date or a Transfer Date (or,
with respect to Qualified Substitute Timeshare Loans, as provided for in Section
6(g) hereof), as applicable, the Seller shall have delivered or shall have
caused the delivery of (i) the related Timeshare Loan Files to the Custodian and
the Custodian shall have delivered a Custodian’s Certification therefor pursuant
to the Custodial Agreement and (ii) the Timeshare Loan Servicing Files to the
Servicer.

                         The Seller shall have delivered or caused to be
delivered all other information theretofore required or reasonably requested by
the Depositor to be delivered by the Seller or performed or caused to be
performed all other obligations required to be performed as of the Closing Date
or Transfer Date, as the case may be, including all filings, recordings and/or
registrations as may be necessary in the reasonable opinion of the Depositor,
the Issuer or the Indenture Trustee to establish and preserve the right, title
and interest of the Depositor, the Issuer or the Indenture Trustee, as the case
may be, in the related Timeshare Loans and Closing Date Eligible Investments.

                         On or before the Closing Date and on each Transfer
Date, the Indenture shall be in full force and effect.

                         With respect to the Initial Timeshare Loans, the Notes
shall be issued and sold on the Closing Date, and the Issuer and the Depositor
shall receive the full consideration due it upon the issuance of the Notes, and
the Issuer and the Depositor shall have applied their respective consideration
to the extent necessary, to pay the Timeshare Loan Acquisition Price for each
Initial Timeshare Loan and to pay for the Closing Date Eligible Investments.

                         With respect to the Subsequent Timeshare Loans, the
Depositor shall apply funds received from the Issuer withdrawn from the
Prefunding Account, to the extent necessary, to pay the Seller the Timeshare
Loan Acquisition Price for each Subsequent Timeshare Loan.

                         Each Timeshare Loan conveyed on the Closing Date or a
Transfer Date shall be an Eligible Timeshare Loan and each of the conditions
herein and in the Indenture for the purchases of Initial Timeshare Loans and
Subsequent Timeshare Loans shall have been satisfied.

                         Each Qualified Substitute Timeshare Loan replacing a
Timeshare Loan shall satisfy each of the criteria specified in the definition of
“Qualified Substitute Timeshare Loan” and each of the conditions herein and in
the Indenture for substitution of Timeshare Loans shall have been satisfied.

                         The Depositor shall have received such other
certificates and opinions as it shall reasonably request.

5

--------------------------------------------------------------------------------




                         Representations and Warranties and Certain Covenants of
the Seller.

                         The Seller represents and warrants to the Depositor and
the Indenture Trustee for the benefit of the Noteholders, on the Closing Date
and on each Transfer Date (with respect to any Subsequent Timeshare Loans or
Qualified Substitute Timeshare Loans transferred on such Transfer Date) as
follows:

 

 

 

               (i) Due Incorporation; Valid Existence; Good Standing. It is a
corporation duly organized and validly existing in good standing under the laws
of the jurisdiction of its incorporation; and is duly qualified to do business
as a foreign corporation and in good standing under the laws of each
jurisdiction where the character of its property, the nature of its business or
the performance of its obligations under this Agreement makes such qualification
necessary, except where the failure to be so qualified will not have a material
adverse effect on its business or its ability to perform its obligations under
this Agreement or any other Transaction Document to which it is a party or under
the transactions contemplated hereunder or thereunder or the validity or
enforceability of any Timeshare Loans.

 

 

 

               (ii) Possession of Licenses, Certificates, Franchises and
Permits. It holds, and at all times during the term of this Agreement will hold,
all material licenses, certificates, franchises and permits from all
governmental authorities necessary for the conduct of its business, and has
received no notice of proceedings relating to the revocation of any such
license, certificate, franchise or permit, which singly or in the aggregate, if
the subject of an unfavorable decision, ruling or finding, would materially and
adversely affect its ability to perform its obligations under this Agreement or
any other Transaction Document to which it is a party or under the transactions
contemplated hereunder or thereunder or the validity or enforceability of any
Timeshare Loans.

 

 

 

               (iii) Corporate Authority and Power. It has, and at all times
during the term of this Agreement will have, all requisite corporate power and
authority to own its properties, to conduct its business, to execute and deliver
this Agreement and all documents and transactions contemplated hereunder and to
perform all of its obligations under this Agreement and any other Transaction
Document to which it is a party or under the transactions contemplated hereunder
or thereunder. It has all requisite corporate power and authority to acquire,
own, transfer and convey Timeshare Loans to the Depositor.

 

 

 

               (iv) Authorization, Execution and Delivery Valid and Binding.
This Agreement and all other Transaction Documents and instruments required or
contemplated hereby to be executed and delivered by it have been duly
authorized, executed and delivered by it and, assuming the due execution and
delivery by, the other party or parties hereto and thereto, constitute legal,
valid and binding agreements enforceable against it in accordance with their
respective terms subject, as to enforceability, to bankruptcy, insolvency,
reorganization, liquidation, dissolution,

6

--------------------------------------------------------------------------------




 

 

 

moratorium and other similar applicable laws affecting the enforceability of
creditors’ rights generally applicable in the event of the bankruptcy,
insolvency, reorganization, liquidation or dissolution, as applicable, of it and
to general principles of equity, regardless of whether such enforceability shall
be considered in a proceeding in equity or at law. This Agreement constitutes a
valid transfer of its interest in the Timeshare Loans to the Depositor or, in
the event of the characterization of any such transfer as a loan, the valid
creation of a first priority perfected security interest in such Timeshare Loans
in favor of the Depositor.

 

 

 

               (v) No Violation of Law, Rule, Regulation, etc. The execution,
delivery and performance by it of this Agreement and any other Transaction
Document to which it is a party do not and will not (A) violate any of the
provisions of its articles of incorporation or bylaws, (B) violate any provision
of any law, governmental rule or regulation currently in effect applicable to it
or its properties or by which the Seller or its properties may be bound or
affected, including, without limitation, any bulk transfer laws, where such
violation would have a material adverse effect on its ability to perform its
obligations under this Agreement or any other Transaction Document to which it
is a party or under the transactions contemplated hereunder or thereunder or the
validity or enforceability of the Timeshare Loans, (C) violate any judgment,
decree, writ, injunction, award, determination or order currently in effect
applicable to it or its properties or by which it or its properties are bound or
affected, where such violation would have a material adverse effect on its
ability to perform its obligations under this Agreement or any other Transaction
Document to which it is a party or under the transactions contemplated hereunder
or thereunder or the validity or enforceability of any Timeshare Loans, (D)
conflict with, or result in a breach of, or constitute a default under, any of
the provisions of any indenture, mortgage, deed of trust, contract or other
instrument to which it is a party or by which it is bound where such violation
would have a material adverse effect on its ability to perform its obligations
under this Agreement or any other Transaction Document to which it is a party or
under the transactions contemplated hereunder or thereunder or the validity or
enforceability of Timeshare Loans or (E) result in the creation or imposition of
any Lien upon any of its properties pursuant to the terms of any such indenture,
mortgage, deed of trust, contract or other instrument.

 

 

 

               (vi) Governmental Consent. No consent, approval, order or
authorization of, and no filing with or notice to, any court or other
Governmental Authority in respect of the Seller is required which has not been
obtained in connection with the authorization, execution, delivery or
performance by it of this Agreement or any of the other Transaction Documents to
which it is a party or under the transactions contemplated hereunder or
thereunder, including, without limitation, the transfer of Timeshare Loans and
the creation of the security interest of the Depositor therein pursuant to
Section 3 hereof.

 

 

 

               (vii) Defaults. It is not in default under any material
agreement, contract, instrument or indenture to which it is a party or by which
it or its properties is or are bound, or with respect to any order of any court,
administrative agency, arbitrator or governmental body, in each case, which
would have a material adverse effect on the transactions contemplated hereunder
or on its business, operations, financial condition or

7

--------------------------------------------------------------------------------




 

 

 

assets, and no event has occurred which with notice or lapse of time or both
would constitute such a default with respect to any such agreement, contract,
instrument or indenture, or with respect to any such order of any court,
administrative agency, arbitrator or governmental body.

 

 

 

               (viii) Insolvency. It is solvent and will not be rendered
insolvent by the transfer of any Timeshare Loans hereunder. On and after the
Closing Date, it will not engage in any business or transaction the result of
which would cause the property remaining with it to constitute an unreasonably
small amount of capital.

 

 

 

               (ix) Pending Litigation or Other Proceedings. Other than as
described in the Offering Circular and on Schedule 5 attached hereto, as of the
Closing Date, there is no pending or, to its Knowledge, threatened action, suit,
proceeding or investigation before any court, administrative agency, arbitrator
or governmental body against or affecting it which, if decided adversely, would
materially and adversely affect (A) its condition (financial or otherwise),
business or operations, (B) its ability to perform its obligations under, or the
validity or enforceability of, this Agreement or any other documents or
transactions contemplated under this Agreement, (C) any Timeshare Loan or title
of any Obligor to any related Timeshare Property pursuant to the applicable
Owner Beneficiary Agreement or (D) the Depositor’s or any of its assigns’
ability to foreclose or otherwise enforce the liens of the Mortgage Notes and
the rights of the Obligors to use and occupy the related Timeshare Properties
pursuant to the applicable Owner Beneficiary Agreement.

 

 

 

               (x) Information. No document, certificate or report furnished or
required to be furnished by or on behalf of it pursuant to this Agreement, in
its capacity as Seller, contains or will contain when furnished any untrue
statement of a material fact or fails or will fail to state a material fact
necessary in order to make the statements contained therein not misleading in
light of the circumstances in which it was made. There are no facts known to it
which, individually or in the aggregate, materially adversely affect, or which
(aside from general economic trends) may reasonably be expected to materially
adversely affect in the future, the financial condition or assets or its
business, or which may impair the ability of it to perform its obligations under
this Agreement, which have not been disclosed herein or therein or in the
certificates and other documents furnished to the Depositor by or on behalf of
it specifically for use in connection with the transactions contemplated hereby
or thereby.

 

 

 

               (xi) Foreign Tax Liability. It is not aware of any Obligor under
a Timeshare Loan who has withheld any portion of payments due under such
Timeshare Loan because of the requirements of a foreign taxing authority, and no
foreign taxing authority has contacted it concerning a withholding or other
foreign tax liability.

 

 

 

               (xii) Employee Benefit Plan Liability. As of the Closing Date and
each Transfer Date, as applicable, (A) no “accumulated funding deficiency” (as
such term is defined under ERISA and the Code), whether or not waived, exists
with respect to any “employee pension benefit plan” (as such term is defined
under ERISA) sponsored,

8

--------------------------------------------------------------------------------




 

 

 

maintained or contributed to by it or any of its Affiliates, and, to its
Knowledge, no event has occurred or circumstance exists that may result in an
accumulated funding deficiency as of the last day of the current plan year of
any such plan; (B) it and each of its Affiliates has made all contributions
required under each multiemployer plan (as such term is defined under ERISA) (a
“Multiemployer Plan”) to which it or any of its Affiliates contributes or in
which it or any of its Affiliates participates (a “Seller Multiemployer Plan”);
and (C) neither it nor any of its Affiliates has withdrawn from any
Multiemployer Plan with respect to which there is any outstanding liability and,
to its Knowledge, no event has occurred or circumstance exists that presents a
risk of the occurrence of any withdrawal from, or the partition, termination,
reorganization or insolvency of, any Seller Multiemployer Plan that could result
in any liability to it.

 

 

 

               (xiii) Taxes. Other than as described on Schedule 5 hereto, as of
the Closing Date, it (i) has filed all tax returns (federal, state and local)
which it reasonably believes are required to be filed and has paid or made
adequate provision in its GAAP financial statements for the payment of all
taxes, assessments and other governmental charges due from it or is contesting
any such tax, assessment or other governmental charge in good faith through
appropriate proceedings or except where the failure to file or pay will not have
a material adverse effect on the rights and interests of the Depositor, (ii)
knows of no basis for any material additional tax assessment for any fiscal year
for which adequate reserves in its GAAP financial statements have not been
established and (iii) intends to pay all such taxes, assessments and
governmental charges, if any, when due.

 

 

 

               (xiv) Place of Business. The principal place of business and
chief executive office where it keeps its records concerning Timeshare Loans
will be 4960 Conference Way North, Suite 100, Boca Raton, Florida 33431 (or such
other place specified by it by written notice to the Depositor and the Indenture
Trustee). It is a corporation formed under the laws of the Commonwealth of
Massachusetts.

 

 

 

               (xv) Securities Laws. It is not an “investment company” or a
company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended. No portion of the Timeshare Loan
Acquisition Price for each of the Timeshare Loans or the price of the Closing
Date Eligible Investments will be used by it to acquire any security in any
transaction which is subject to Section 13 or Section 14 of the Securities
Exchange Act of 1934, as amended.

 

 

 

               (xvi) Bluegreen Vacation Club. With respect to the Club Loans:


 

 

 

                    (A) The Club Trust Agreement, of which a true and correct
copy is attached hereto as Exhibit B is in full force and effect; and a
certified copy of the Club Trust Agreement has been delivered to the Indenture
Trustee together with all amendments and supplements in respect thereof;

 

 

 

                    (B) The arrangement of contractual rights and obligations
(duly established in accordance with the Club Trust Agreement under the laws of
the State of Florida) was established for the purpose of holding and preserving
certain

9

--------------------------------------------------------------------------------




 

 

 

property for the benefit of the Beneficiaries referred to in the Club Trust
Agreement. The Club Trustee has all necessary trust and other authorizations and
powers required to carry out its obligations under the Club Trust Agreement in
the State of Florida and in all other states in which it holds Resort Interests.
The Club is not a corporation or business trust under the laws of the State of
Florida. The Club is not taxable as an association, corporation or business
trust under federal law or the laws of the State of Florida;

 

 

 

                    (C) The Club Trustee is a corporation duly formed, validly
existing and in good standing under the laws of the State of Florida. As of the
Closing Date, the Club Trustee is qualified to do business as a foreign
corporation and is in good standing under the laws of the state of Tennessee. As
of each Transfer Date, the Club Trustee will be duly qualified to do business as
a foreign corporation and will be in good standing under the laws of each
jurisdiction it is required by law to be. The Club Trustee is not an affiliate
of the Servicer for purposes of Chapter 721, Florida Statutes and is in
compliance with the requirements of such Chapter 721 requiring that it be
independent of the Servicer;

 

 

 

                    (D) The Club Trustee has all necessary corporate power to
execute and deliver, and has all necessary corporate power to perform its
obligations under this Agreement, the other Transaction Documents to which it is
a party, the Club Trust Agreement and the Club Management Agreement. The Club
Trustee possesses all requisite franchises, operating rights, licenses, permits,
consents, authorizations, exemptions and orders as are necessary to discharge
its obligations under the Club Trust Agreement;

 

 

 

                    (E) The Club Trustee holds all right, title and interest in
and to all of the Timeshare Properties related to the Club Loans solely for the
benefit of the Beneficiaries referred to in, and subject in each case to the
provisions of, the Club Trust Agreement and the other documents and agreements
related thereto. Except with respect to the Mortgages (or a pledge of the Co-op
Shares in connection with Aruba Club Loans), the Club Trustee has permitted none
of such Timeshare Properties to be made subject to any lien or encumbrance
during the time it has been a part of the trust estate under the Club Trust
Agreement;

 

 

 

                    (F) There are no actions, suits, proceedings, orders or
injunctions pending against the Club or the Club Trustee, at law or in equity,
or before or by any governmental authority which, if adversely determined, could
reasonably be expected to have a material adverse effect on the Trust Estate or
the Club Trustee’s ability to perform its obligations under the Transaction
Documents;

 

 

 

                    (G) Neither the Club nor the Club Trustee has incurred any
indebtedness for borrowed money (directly, by guarantee, or otherwise);

 

 

 

                    (H) All ad valorem taxes and other taxes and assessments
against the Club and/or its trust estate have been paid when due and neither the
Seller nor

10

--------------------------------------------------------------------------------




 

 

 

the Club Trustee knows of any basis for any additional taxes or assessments
against any such property. The Club has filed all required tax returns and has
paid all taxes shown to be due and payable on such returns, including all taxes
in respect of sales of Owner Beneficiary Rights (as defined in the Club Trust
Agreement) and Vacation Points, if any;

 

 

 

                    (I) The Club and the Club Trustee are in compliance in all
material respects with all applicable laws, statutes, rules and governmental
regulations applicable to it and in compliance with each material instrument,
agreement or document to which it is a party or by which it is bound, including,
without limitation, the Club Trust Agreement;

 

 

 

                    (J) Except as expressly permitted in the Club Trust
Agreement, the Club has maintained the One-to-One Beneficiary to Accommodation
Ratio (as such terms are defined in the Club Trust Agreement);

 

 

 

                    (K) Bluegreen Vacation Club, Inc. is a not-for-profit
corporation duly formed, validly existing and in good standing under the laws of
the State of Florida;

 

 

 

                    (L) Upon purchase of the Club Loans and related Trust Estate
hereunder, the Depositor is an “Interest Holder Beneficiary” under the Club
Trust Agreement and each of the Club Loans constitutes “Lien Debt”, “Purchase
Money Lien Debt” and “Owner Beneficiary Obligations” under the Club Trust
Agreement; and

 

 

 

                    (M) Except as disclosed to the Indenture Trustee in writing
or noted in the Custodian’s Certification, each Mortgage associated with a
Deeded Club Loan and granted by the Club Trustee or the Obligor on the related
Deeded Club Loan, as applicable, has been duly executed, delivered and recorded
by or pursuant to the instructions of the Club Trustee under the Club Trust
Agreement and such Mortgage is valid and binding and effective to create the
lien and security interests in favor of the Indenture Trustee (upon assignment
thereof to the Indenture Trustee). Each of such Mortgages was granted in
connection with the financing of a sale of a Resort Interest.

                         The Seller hereby makes the representations and
warranties relating to the Timeshare Loans contained in Schedule I hereto for
the benefit of the Depositor, the Issuer and the Indenture Trustee for the
benefit of the Noteholders as of the Closing Date (only with respect to the
Initial Timeshare Loans) and each Transfer Date (only with respect to each
Subsequent Timeshare Loan or Qualified Substitute Timeshare Loan transferred on
such Transfer Date), as applicable. The Seller hereby represents and warrants
that each Closing Date Eligible Investment is an Eligible Investment for the
benefit of the Depositor, the Issuer and the Indenture Trustee for the benefit
of the Noteholders as of the Closing Date.

11

--------------------------------------------------------------------------------




                         It is understood and agreed that the representations
and warranties set forth in this Section 5 shall survive the sale and
contribution of each Timeshare Loan to the Depositor and any assignment of such
Timeshare Loans by the Depositor and shall continue so long as any such
Timeshare Loans shall remain outstanding or until such time as such Timeshare
Loans are repurchased, purchased or a Qualified Substitute Timeshare Loan is
provided pursuant to Section 6 hereof. The Seller acknowledges that it has been
advised that the Depositor intends to assign all of its right, title and
interest in and to each Timeshare Loan and its rights and remedies under this
Agreement to the Issuer. The Seller agrees that, upon any such assignment, the
Depositor and any of its assignees may enforce directly, without joinder of the
Depositor (but subject to any defense that the Seller may have under this
Agreement) all rights and remedies hereunder.

                         With respect to any representations and warranties
contained in Section 5 which are made to the Seller’s Knowledge, if it is
discovered that any representation and warranty is inaccurate and such
inaccuracy materially and adversely affects the value of a Timeshare Loan or the
interests of the Depositor or any subsequent assignee thereof, then
notwithstanding such lack of Knowledge of the accuracy of such representation
and warranty at the time such representation or warranty was made (without
regard to any Knowledge qualifiers), such inaccuracy shall be deemed a breach of
such representation or warranty for purposes of the repurchase or substitution
obligations described in Sections 6(a)(i) or (ii) hereof.

                         Repurchases and Substitutions.

                         Mandatory Repurchases and Substitutions for Breaches of
Representations and Warranties. Upon the receipt of notice by the Seller from
the Depositor, the Issuer or the Indenture Trustee, of a breach of any of the
representations and warranties in Section 5 hereof (on the date on which such
representation or warranty was made) which materially and adversely affects the
value of a Timeshare Loan or a Closing Date Eligible Investment or the interests
of the Depositor or any subsequent assignee of the Depositor (including the
Issuer and the Indenture Trustee on behalf of the Noteholders) therein, the
Seller shall, within 60 days of receipt of such notice, cure in all material
respects the circumstance or condition which has caused such representation or
warranty to be incorrect or either (i) repurchase the Depositor’s interest in
such Defective Timeshare Loan or such Closing Date Eligible Investment from the
Depositor at the Repurchase Price or (ii) in the case of a Defective Timeshare
Loan only, provide one or more Qualified Substitute Timeshare Loans and pay the
related Substitution Shortfall Amounts, if any. The Seller acknowledges that the
Depositor shall, pursuant to the Sale Agreement sell Timeshare Loans and the
Closing Date Eligible Investments and rights and remedies acquired hereunder to
the Issuer and that the Issuer shall pledge such Timeshare Loans and the Closing
Date Eligible Investments and rights to the Indenture Trustee for the benefit of
the Noteholders. The Seller further acknowledges that the Indenture Trustee will
be appointed attorney-in-fact under the Indenture and may enforce the Seller’s
repurchase or substitution obligations if the Seller has not complied with its
repurchase or substitution obligations under this Agreement within the
aforementioned 60-day period.

                         Optional Purchases or Substitutions of Club Loans. The
Depositor hereby irrevocably grants to the Seller an option to repurchase or
substitute Original Club Loans it has

12

--------------------------------------------------------------------------------




under the Sale Agreement, the Transfer Agreement and as described in the
following sentence. With respect to any Original Club Loans for which the
related Obligor has elected to effect and the Seller has agreed to effect an
Upgrade, the Seller will (at its option) either (i) pay the Repurchase Price for
such Original Club Loan or (ii) substitute one or more Qualified Substitute
Timeshare Loans for such Original Club Loan and pay the related Substitution
Shortfall Amounts, if any; provided, however, that the Seller’s option to
substitute one or more Qualified Substitute Timeshare Loans for an Original Club
Loan is limited on any date to (x) 20% of the Aggregate Closing Date Collateral
Balance less (y) the aggregate Loan Balances of all Original Club Loans
previously substituted by the Seller on prior Transfer Dates pursuant to this
Agreement, the Transfer Agreement and/or the Sale Agreement. The Seller shall
use its best efforts to exercise its substitution option with respect to
Original Club Loans prior to exercise of its repurchase option. To the extent
that the Seller shall elect to substitute Qualified Substitute Timeshare Loans
for an Original Club Loan, the Seller shall use its best efforts to cause each
such Qualified Substitute Timeshare Loan to be, in the following order of
priority, (i) the Upgrade Club Loan related to such Original Club Loan and (ii)
an Upgrade Club Loan unrelated to such Original Club Loan.

                         Optional Purchases or Substitutions of Defaulted
Timeshare Loans. The Depositor hereby irrevocably grants to the Seller an option
to repurchase or substitute Defaulted Timeshare Loans it has under the Sale
Agreement, the Transfer Agreement and as described in the following sentence.
With respect to Defaulted Timeshare Loans on any date, the Seller will have the
option, but not the obligation, to either (i) purchase such Defaulted Timeshare
Loan at the Repurchase Price for such Defaulted Timeshare Loan or (ii)
substitute one or more Qualified Substitute Timeshare Loans for such Defaulted
Timeshare Loan and pay the related Substitution Shortfall Amount, if any;
provided, however, that the Seller’s option to purchase a Defaulted Timeshare
Loan or to substitute one or more Qualified Substitute Timeshare Loans for a
Defaulted Timeshare Loan is limited on any date to the Optional Purchase Limit
and the Optional Substitution Limit, respectively. The Seller may irrevocably
waive its option to purchase or substitute a Defaulted Timeshare Loan by
delivering to the Indenture Trustee a Waiver Letter in the form of Exhibit A
attached hereto.

                         Payment of Repurchase Prices and Substitution Shortfall
Amounts. The Seller hereby agrees to remit or cause to be remitted all amounts
in respect of Repurchase Prices and Substitution Shortfall Amounts payable
during the related Due Period in immediately available funds to the Indenture
Trustee to be deposited in the Collection Account on the Business Day
immediately preceding the related Payment Date for such Due Period in accordance
with the provisions of the Indenture. In the event that more than one Timeshare
Loan is replaced pursuant to Sections 6(a), (b) or (c) hereof on any Transfer
Date, the Substitution Shortfall Amounts and the Loan Balances of Qualified
Substitute Timeshare Loans shall be calculated on an aggregate basis for all
substitutions made on such Transfer Date.

                         Schedule of Timeshare Loans. The Seller hereby agrees,
on each date on which a Timeshare Loan has been repurchased, purchased or
substituted, to provide or cause to be provided to the Depositor, the Issuer and
the Indenture Trustee with a electronic supplement to Schedule III hereto and
the Schedule of Timeshare Loans reflecting the removal and/or substitution of
Timeshare Loans and subjecting any Qualified Substitute Timeshare Loans to the
provisions of this Agreement.

13

--------------------------------------------------------------------------------




                         Qualified Substitute Timeshare Loans. Pursuant to
Section 6(g) hereof, on the related Transfer Date, the Seller hereby agrees to
deliver or to cause the delivery of the Timeshare Loan Files relating to the
Qualified Substitute Timeshare Loans to the Indenture Trustee or to the
Custodian, at the direction of the Indenture Trustee, in accordance with the
provisions of the Indenture and the Custodial Agreement. As of such related
Transfer Date, the Seller does hereby transfer, assign, sell and grant to the
Depositor, without recourse (except as provided in Section 6 and Section 8
hereof), any and all of the Seller’s right, title and interest in and to (i)
each Qualified Substitute Timeshare Loan conveyed to the Depositor on such
Transfer Date, (ii) the Receivables in respect of the Qualified Substitute
Timeshare Loans due after the related Cut-Off Date, (iii) the related Timeshare
Loan Documents (excluding any rights as developer or declarant under the
Timeshare Declaration, the Timeshare Program Consumer Documents or the Timeshare
Program Governing Documents), (iv) all Related Security in respect of such
Qualified Substitute Timeshare Loans and (v) all income, payments, proceeds and
other benefits and rights related to any of the foregoing. Upon such sale, the
ownership of each Qualified Substitute Timeshare Loan and all collections
allocable to principal and interest thereon after the related Cut-Off Date and
all other property interests or rights conveyed pursuant to and referenced in
this Section 6(f) shall immediately vest in the Depositor, its successors and
assigns. The Seller shall not take any action inconsistent with such ownership
nor claim any ownership interest in any Qualified Substitute Timeshare Loan for
any purpose whatsoever other than consolidated federal and state income tax
reporting. The Seller agrees that such Qualified Substitute Timeshare Loans
shall be subject to the provisions of this Agreement and shall thereafter be
deemed a “Timeshare Loan” for the purposes of this Agreement.

                         Officer’s Certificate for Qualified Substitute
Timeshare Loans. The Seller shall, on each related Transfer Date, certify or
cause to be certified in writing to the Depositor, the Issuer and the Indenture
Trustee that each new Timeshare Loan meets all the criteria of the definition of
“Qualified Substitute Timeshare Loan” and that (i) the Timeshare Loan Files for
such Qualified Substitute Timeshare Loans have been delivered to the Custodian
or shall be delivered within five Business Days, and (ii) the Timeshare Loan
Servicing Files for such Qualified Substitute Timeshare Loans have been
delivered to the Servicer.

                         Subsequent Transfer Notices. The Seller shall, on each
related Transfer Date, deliver a Subsequent Transfer Notice in the form attached
as Exhibit J to the Indenture, as specified by Section 4.2 of the Indenture.

                         Release. In connection with any repurchase, purchase or
substitution of one or more Timeshare Loans contemplated by this Section 6, upon
satisfaction of the conditions contained in this Section 6, the Depositor, the
Issuer and the Indenture Trustee shall execute and deliver or shall cause the
execution and delivery of such releases and instruments of transfer or
assignment presented to it by the Seller, in each case without recourse, as
shall be necessary to vest in the Seller or its designee the legal and
beneficial ownership of such Timeshare Loans; provided, however, that with
respect to any release of a Timeshare Loan that is substituted by a Qualified
Substitute Timeshare Loan, the Issuer and the Indenture Trustee shall not
execute and deliver or cause the execution and delivery of such releases and
instruments of transfer or assignment until the Indenture Trustee and the
Servicer receive a Custodian’s Certification for such Qualified Substitute
Timeshare Loan. The Depositor, the Issuer and the Indenture Trustee

14

--------------------------------------------------------------------------------




shall cause the Custodian to release the related Timeshare Loan Files to the
Seller or its designee and the Servicer to release the related Timeshare Loan
Servicing Files to the Seller or its designee; provided, however, that with
respect to any Timeshare Loan File or Timeshare Loan Servicing File related to a
Timeshare Loan that has been substituted by a Qualified Substitute Timeshare
Loan, the Issuer and the Indenture Trustee shall not cause the Custodian and the
Servicer to release the related Timeshare Loan File and the Timeshare Loan
Servicing File, respectively, until the Indenture Trustee and the Servicer
receive a Custodian’s Certification for such Qualified Substitute Timeshare
Loan.

                         Sole Remedy. It is understood and agreed that the
obligations of the Seller contained in Section 6(a) hereof to cure a breach, or
to repurchase or substitute Defective Timeshare Loans or to repurchase Closing
Date Eligible Investments, and the obligation of the Seller to indemnify
pursuant to Section 8 hereof, shall constitute the sole remedies available to
the Depositor or its subsequent assignees for the breaches of any representation
or warranty contained in Section 5 hereof and such remedies are not intended to
and do not constitute “credit recourse” to the Seller.

                         Additional Covenants of the Seller. The Seller hereby
covenants and agrees with the Depositor as follows:

                         It shall comply with all laws, rules, regulations and
orders applicable to it and its business and properties except where the failure
to comply will not have a material adverse effect on its business or its ability
to perform its obligations under this Agreement or any other Transaction
Document to which it is a party or under the transactions contemplated hereunder
or thereunder or the validity or enforceability of the Timeshare Loans or the
Closing Date Eligible Investments.

                         It shall preserve and maintain its existence (corporate
or otherwise), rights, franchises and privileges in the jurisdiction of its
organization and except where the failure to so preserve and maintain will not
have a material adverse effect on its business or its ability to perform its
obligations under this Agreement or any other Transaction Document to which it
is a party or under the transactions contemplated hereunder or thereunder or the
validity or enforceability of the Timeshare Loans or the Closing Date Eligible
Investments.

                         On the Closing Date and each Transfer Date, as
applicable, it shall indicate in its and its Affiliates’ computer files and
other records that each Timeshare Loan and each Closing Date Eligible Investment
has been sold to the Depositor.

                         It shall respond to any inquiries with respect to
ownership of a Timeshare Loan or Closing Date Eligible Investment by stating
that such Timeshare Loan or Closing Date Eligible Investment has been sold to
the Depositor and that the Depositor is the owner of such Timeshare Loan or
Closing Date Eligible Investment.

                         On or prior to the Closing Date, it shall file or cause
to be filed, at its own expense, financing statements in favor of the Depositor,
and, if applicable, the Issuer and the Indenture Trustee on behalf of the
Noteholders, with respect to the Timeshare Loans and the

15

--------------------------------------------------------------------------------




Closing Date Eligible Investments, in the form and manner reasonably requested
by the Depositor or its assigns. The Seller shall deliver file-stamped copies of
such financing statements to the Depositor, the Issuer and the Indenture Trustee
on behalf of the Noteholders.

                         It agrees from time to time to, at its expense,
promptly execute and deliver all further instruments and documents, and to take
all further actions, that may be necessary, or that the Depositor, the Issuer or
the Indenture Trustee may reasonably request, to perfect, protect or more fully
evidence the sale and contribution of the Timeshare Loans and the Closing Date
Eligible Investments to the Depositor, or to enable the Depositor to exercise
and enforce its rights and remedies hereunder or under any Timeshare Loan or
Closing Date Eligible Investment including, but not limited to, powers of
attorney, UCC financing statements and assignments of mortgage. It hereby
appoints the Depositor, the Issuer and the Indenture Trustee as
attorneys-in-fact, which appointment is coupled with an interest and is
therefore irrevocable, to act on behalf and in the name of the Seller under this
Section 7(f).

                         On the Closing Date, the Seller does not have any
tradenames, fictitious names, assumed names or “doing business as” names other
than “Bluegreen Patten Corporation” in North Carolina and “Bluegreen Corporation
of Massachusetts” in Louisiana. After the Closing Date, any change in the legal
name of the Seller or the use by it of any tradename, fictitious name, assumed
name or “doing business as” name other than the foregoing shall be promptly (but
no later than ten Business Days) disclosed to the Depositor and the Indenture
Trustee in writing.

                         Upon the discovery or receipt of notice by a
Responsible Officer of the Seller of a breach of any of its representations or
warranties and covenants contained herein, the Seller shall promptly disclose to
the Depositor, the Issuer and the Indenture Trustee, in reasonable detail, the
nature of such breach.

                         Except to the extent of any payments received with
respect to a Credit Card Timeshare Loan, in the event that the Seller shall
receive any payments in respect of a Timeshare Loan after the Closing Date or a
Transfer Date, as applicable, the Seller shall, within two Business Days of
receipt, transfer or cause to be transferred, such payments to the Lockbox
Account. Payments received by the Seller with respect to Credit Card Timeshare
Loans, without regard to any discount fees, shall be transferred to the Lockbox
Account within five Business Days.

                         The Seller will keep its principal place of business
and chief executive office and the office where it keeps its records concerning
the Timeshare Loans at the address of Bluegreen listed herein and shall notify
the parties hereto of any change to the same at least 30 days prior thereto.

                         In the event that the Seller or the Depositor or any
assignee of the Depositor receives actual notice of any transfer taxes arising
out of the transfer, assignment and conveyance of a Timeshare Loan to the
Depositor, on written demand by the Depositor, or upon the Seller otherwise
being given notice thereof, the Seller shall pay, and otherwise indemnify and
hold the Depositor, or any subsequent assignee, harmless, on an after-tax basis,
from and against any and all such transfer taxes.

16

--------------------------------------------------------------------------------




                         The Seller authorizes the Depositor, the Issuer and the
Indenture Trustee to file continuation statements, and amendments thereto,
relating to the Timeshare Loans and Closing Date Eligible Investments and all
payments made with regard to the related Timeshare Loans and Closing Date
Eligible Investments without the signature of the Seller where permitted by law.
A photocopy or other reproduction of this Agreement shall be sufficient as a
financing statement where permitted by law. The Depositor confirms that it is
not its present intention to file a photocopy or other reproduction of this
Agreement as a financing statement, but reserves the right to do so if, in its
good faith determination, there is at such time no reasonable alternative
remaining to it.

                         Indemnification.

                         The Seller agrees to indemnify the Depositor, the
Issuer, the Indenture Trustee, the Noteholders and the Initial Purchaser
(collectively, the “Indemnified Parties”)against any and all claims, losses,
liabilities, (including reasonable legal fees and related costs) that the
Depositor, the Issuer, the Indenture Trustee, the Noteholders or the Initial
Purchaser may sustain directly related to any breach of the representations and
warranties of the Seller under Section 5 hereof (the “Indemnified Amounts”)
excluding, however(i) Indemnified Amounts to the extent resulting from the gross
negligence or willful misconduct on the part of such Indemnified Party; (ii) any
recourse for any uncollectible Timeshare Loan not related to a breach of
representation or warranty; (iii) recourse to the Seller for a Defective
Timeshare Loan so long as the same is cured, substituted or repurchased pursuant
to Section 6 hereof, (iv) income, franchise or similar taxes by such Indemnified
Party arising out of or as a result of this Agreement or the transfer of the
Timeshare Loans and the Closing Date Eligible Investments; (v) Indemnified
Amounts attributable to any violation by an Indemnified Party of any Requirement
of Law related to an Indemnified Party; or (vi) the operation or administration
of the Indemnified Party generally and not related to the enforcement of this
Agreement. The Seller shall (A) promptly notify the Depositor and the Indenture
Trustee if a claim is made by a third party with respect to this Agreement or
the Timeshare Loans, and relating to (i) the failure by the Seller to perform
its duties in accordance with the terms of this Agreement or (ii) a breach of
the Seller’s representations, covenants and warranties contained in this
Agreement, (B) assume (with the consent of the Depositor, the Issuer, the
Indenture Trustee, the Noteholders or the Initial Purchaser, as applicable,
which consent shall not be unreasonably withheld) the defense of any such claim
and (C) pay all expenses in connection therewith, including reasonable legal
counsel fees and promptly pay, discharge and satisfy any judgment, order or
decree which may be entered against it or the Depositor, the Issuer, the
Indenture Trustee, the Noteholders or the Initial Purchaser in respect of such
claim. If the Seller shall have made any indemnity payment pursuant to this
Section 8 and the recipient thereafter collects from another Person any amount
relating to the matters covered by the foregoing indemnity, the recipient shall
promptly repay such amount to the Seller.

                         The obligations of the Seller under this Section 8 to
indemnify the Depositor, the Issuer, the Indenture Trustee, the Noteholders and
the Initial Purchaser shall survive the termination of this Agreement and
continue until the Notes are paid in full or otherwise released or discharged.

17

--------------------------------------------------------------------------------




                         No Proceedings. The Seller hereby agrees that it will
not, directly or indirectly, institute, or cause to be instituted, or join any
Person in instituting, against the Depositor or any Association, any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings, or other
proceedings under any federal or state bankruptcy or similar law so long as
there shall not have elapsed one year plus one day since the latest maturing
Notes issued by the Issuer.

                         Notices, Etc. All notices and other communications
provided for hereunder shall, unless otherwise stated herein, be in writing and
mailed or telecommunicated, or delivered as to each party hereto, at its address
set forth below or at such other address as shall be designated by such party in
a written notice to the other parties hereto. All such notices and
communications shall not be effective until received by the party to whom such
notice or communication is addressed.

 

 

 

Seller

 

 

 

Bluegreen Corporation

 

4960 Conference Way North, Suite 100

 

Boca Raton, Florida 33431

 

Attention: Anthony M. Puleo, Senior Vice President, CFO & Treasurer

 

Fax: (561) 912-8123

 

 

 

Depositor

 

 

 

BRFC 2008-A LLC

 

4950 Communication Avenue, Suite 900

 

Boca Raton, Florida 33431

 

Attention: Allan J. Herz, President & Assistant Treasurer

 

Fax: (561) 443-8743

                         No Waiver; Remedies. No failure on the part of the
Seller, the Depositor or any assignee thereof to exercise, and no delay in
exercising, any right hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any right hereunder preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any other remedies provided by law.

                         Binding Effect; Assignability. This Agreement shall be
binding upon and inure to the benefit of the Depositor and its respective
successors and assigns. Any assignee of the Depositor shall be an express third
party beneficiary of this Agreement, entitled to directly enforce this
Agreement. The Seller may not assign any of its rights and obligations hereunder
or any interest herein without the prior written consent of the Depositor and
any assignee thereof. The Depositor may, and intends to, assign all of its
rights hereunder to the Issuer and the Seller consents to any such assignment.
This Agreement shall create and constitute the continuing obligations of the
parties hereto in accordance with its terms, and shall remain in full force and
effect until its termination; provided, however, that the rights and remedies
with respect to any breach of any representation and warranty made by the Seller
pursuant to Section 5 and the

18

--------------------------------------------------------------------------------




repurchase or substitution and indemnification obligations shall be continuing
and shall survive any termination of this Agreement but such rights and remedies
may be enforced only by the Depositor, the Issuer and the Indenture Trustee.

                         Amendments; Consents and Waivers. No modification,
amendment or waiver of, or with respect to, any provision of this Agreement, and
all other agreements, instruments and documents delivered thereto, nor consent
to any departure by the Seller from any of the terms or conditions thereof shall
be effective unless it shall be in writing and signed by each of the parties
hereto, the written consent of the Indenture Trustee on behalf of the
Noteholders is given and confirmation from the Rating Agency that such action
will not result in a downgrade, withdrawal or qualification of any rating
assigned to a Class of Notes is received. The Seller shall provide the Indenture
Trustee and the Rating Agency with such proposed modifications, amendments or
waivers. Any waiver or consent shall be effective only in the specific instance
and for the purpose for which given. No consent to or demand by the Seller in
any case shall, in itself, entitle it to any other consent or further notice or
demand in similar or other circumstances. The Seller acknowledges that in
connection with the intended assignment by the Depositor of all of its right,
title and interest in and to each Timeshare Loan and Closing Date Eligible
Investment to the Issuer, the Issuer intends to issue the Notes, the proceeds of
which will be used by the Issuer to purchase the Timeshare Loans and the Closing
Date Eligible Investments from the Depositor under the terms of the Sale
Agreement. Notwithstanding anything to the contrary in this Section 13, no
amendment shall cause the Issuer to fail to be treated as a “qualified special
purpose entity” as defined in Statement of Financial Accounting Standards No.
140 (or any successor Statement of Financial Accounting Standard).

                         Severability. In case any provision in or obligation
under this Agreement shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation, shall not in any
way be affected or impaired thereby in any other jurisdiction. Without limiting
the generality of the foregoing, in the event that a Governmental Authority
determines that the Depositor may not purchase or acquire Timeshare Loans or
Closing Date Eligible Investments, the transactions evidenced hereby shall
constitute a loan and not a purchase and sale and contribution to capital,
notwithstanding the otherwise applicable intent of the parties hereto, and the
Seller shall be deemed to have granted to the Depositor as of the date hereof, a
first priority perfected security interest in all of the Seller’s right, title
and interest in, to and under such Timeshare Loans and the Closing Date Eligible
Investments and the related property as described in Section 2 hereof.

                         GOVERNING LAW; CONSENT TO JURISDICTION.

 

 

 

                (A)     THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO
PRINCIPLES OF CONFLICTS OF LAW OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK.

 

 

 

                (B)     THE PARTIES TO THIS AGREEMENT HEREBY SUBMIT TO THE
NON-EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF

19

--------------------------------------------------------------------------------




 

 

 

NEW YORK AND THE UNITED STATES DISTRICT COURT LOCATED IN THE BOROUGH OF
MANHATTAN IN NEW YORK CITY AND EACH PARTY WAIVES PERSONAL SERVICE OF ANY AND ALL
PROCESS UPON IT AND CONSENTS THAT ALL SUCH SERVICE OF PROCESS BE MADE BY
REGISTERED MAIL DIRECTED TO ITS ADDRESS SET FORTH IN SECTION 10 HEREOF AND
SERVICE SO MADE SHALL BE DEEMED TO BE COMPLETED FIVE DAYS AFTER THE SAME SHALL
HAVE BEEN DEPOSITED IN THE U.S. MAILS, POSTAGE PREPAID. THE PARTIES HERETO EACH
WAIVES ANY OBJECTION BASED ON FORUM NON CONVENIENS, AND ANY OBJECTION TO VENUE
OF ANY ACTION INSTITUTED HEREUNDER AND CONSENTS TO THE GRANTING OF SUCH LEGAL OR
EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY THE COURT. NOTHING IN THIS SECTION
15 SHALL AFFECT THE RIGHT OF THE PARTIES TO THIS AGREEMENT TO SERVE LEGAL
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR AFFECT THE RIGHT OF ANY OF THEM
TO BRING ANY ACTION OR PROCEEDING IN THE COURTS OF ANY OTHER JURISDICTION.

                         WAIVERS OF JURY TRIAL. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING DIRECTLY OR INDIRECTLY TO THIS AGREEMENT OR ANY OTHER
DOCUMENT OR INSTRUMENT RELATED HERETO AND FOR ANY COUNTERCLAIM THEREIN.

                         Heading. The headings herein are for purposes of
reference only and shall not otherwise affect the meaning or interpretation of
any provision hereof.

                         Execution in Counterparts. This Agreement may be
executed by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and both of which when taken together
shall constitute one and the same agreement.

20

--------------------------------------------------------------------------------




                         IN WITNESS WHEREOF, the parties have caused this
Agreement to be executed by their respective officers thereunto duly authorized,
as of the date first above written.

 

 

 

 

BRFC 2008-A LLC, as Depositor

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

Name: Allan J. Herz

 

 

Title: President and Assistant Treasurer

 

 

 

 

BLUEGREEN CORPORATION, as Seller

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

Name: Anthony M. Puleo

 

 

Title: Senior Vice President, CFO and Treasurer


 

 

 

Agreed and acknowledged as to
the last paragraph of Section 3
herein only:

 

 

 

 

BLUEGREEN VACATION CLUB TRUST

 

 

 

By: Vacation Trust, Inc., Individually and as Club Trustee

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

Title:

 

[Signature Page to the Purchase and Contribution Agreement]

21

--------------------------------------------------------------------------------




Schedule I

Representations and Warranties of the Seller Regarding the Timeshare Loans

With respect to each Timeshare Loan, as of the Closing Date or the related
Transfer Date, as applicable:

 

 

 

 

(a)

other than certain 50/50 Loans, payments due under the Timeshare Loan are
fully-amortizing and payable in level monthly installments;

 

 

 

 

(b)

the payment obligations under the Timeshare Loan bear a fixed rate of interest;

 

 

 

 

(c)

the Obligor thereunder has made a down payment by cash, check or credit card of
at least 10% of the actual purchase price (including closing costs) of the
Timeshare Property (which cash down payment may, (i) in the case of Upgrade Club
Loans, be represented in whole or in part by the down payment made and principal
payments paid in respect of the related Original Club Loan and (ii) in the case
of a Sampler Converted Loan, be represented in whole or in part by the principal
payments and down payment made on the related Sampler Loan since its date of
origination) and no part of such payment has been made or loaned to the Obligor
by Bluegreen, the Seller or an Affiliate thereof;

 

 

 

 

(d)

as of the related Cut-Off Date, no principal or interest due with respect to the
Timeshare Loan is more than 60 days delinquent;

 

 

 

 

(e)

the Obligor is not an Affiliate of Bluegreen or any Subsidiary; provided, that
solely for the purposes of this representation, a relative of an employee and
employees of Bluegreen or any Subsidiary (or any of its Affiliates) shall not be
deemed to be an “Affiliate”;

 

 

 

 

(f)

immediately prior to the conveyance of the Timeshare Loan to the Depositor, the
Seller will own full legal and equitable title to such Timeshare Loan, and the
Timeshare Loan (and the related Timeshare Property) is free and clear of adverse
claims, liens and encumbrances and is not subject to claims of rescission,
invalidity, unenforceability, illegality, defense, offset, abatement,
diminution, recoupment, counterclaim or participation or ownership interest in
favor of any other Person;

 

 

 

 

(g)

the Timeshare Loan (other than an Aruba Club Loan) is secured directly by a
first priority Mortgage on the related purchased Timeshare Property;

 

 

 

 

(h)

with respect to each Deeded Club Loan, the Timeshare Property mortgaged by or at
the direction of the related Obligor constitutes a fractional fee simple
timeshare interest in real property at the related Resort or an undivided
interest in a Resort (or a phase thereof) associated with a Unit that entitles
the holder of the interest to the use of a specific property for a specified
number of days each year or every other year, subject to the rules of the
Bluegreen Vacation Club; the related

I-1

--------------------------------------------------------------------------------




 

 

 

 

 

Mortgage has been delivered for filing and recordation with all appropriate
governmental authorities in all jurisdictions in which such Mortgage is required
to be filed and recorded to create a valid, binding and enforceable first Lien
on the related Timeshare Property and such Mortgage creates a valid, binding and
enforceable first Lien on the related Timeshare Property, subject only to
Permitted Liens; and the Seller is in compliance with any Permitted Lien
respecting the right to the use of such Timeshare Property; the Assignment of
Mortgage and each related endorsement of the related Mortgage Note constitutes a
duly executed, legal, valid, binding and enforceable assignment or endorsement,
as the case may be, of such related Mortgage and related Mortgage Note, and all
monies due or to become due thereunder, and all proceeds thereof;

 

 

 

 

(i)

with respect to the Obligor and a particular Timeshare Property purchased by
such Obligor, there is only one original Mortgage and Mortgage Note, in the case
of a Deeded Club Loan, and, only one Owner Beneficiary Agreement, in the case of
an Aruba Club Loan; all parties to the related Mortgage and the related Mortgage
Note (and, in the case of an Aruba Club Loan, Owner Beneficiary Agreement) had
legal capacity to enter into such Timeshare Loan Documents and to execute and
deliver such related Timeshare Loan Documents, and such related Timeshare Loan
Documents have been duly and properly executed by such parties; any amendments
to such related Timeshare Loan Documents required as a result of any mergers
involving the Seller or its predecessors, to maintain the rights of the Seller
or its predecessors thereunder as a mortgagee (or a Seller, in the case of an
Aruba Club Loan) have been completed;

 

 

 

 

(j)

at the time the related Originator originated such Timeshare Loan to the related
Obligor, such Originator had full power and authority to originate such
Timeshare Loan and the Obligor or the Club Trustee had good and indefeasible fee
title or good and marketable fee simple title, or, in the case of an Aruba Club
Loan, a cooperative interest, as applicable, to the Timeshare Property related
to such Timeshare Loan, free and clear of all Liens, except for Permitted Liens;

 

 

 

 

(k)

the related Mortgage (or, in the case of an Aruba Club Loan, the related Owner
Beneficiary Agreement) contains customary and enforceable provisions so as to
render the rights and remedies of the holder thereof adequate for the
realization against the related Timeshare Property of the benefits of the
security interests or lender’s contractual rights intended to be provided
thereby, including (a) if the Mortgage is a deed of trust, by trustee’s sale,
including power of sale, (b) otherwise by judicial foreclosure or power of sale
and/or (c) termination of the contract, retention of Obligor deposits and
payments towards the related Timeshare Loan by the Originator or the lender, as
the case may be, and expulsion from the Club; in the case of the Deeded Club
Loans, there is no exemption available to the related Obligor which would
interfere with the mortgagee’s right to sell at a trustee’s sale or power of
sale or right to foreclose such related Mortgage, as applicable;

I-2

--------------------------------------------------------------------------------




 

 

 

 

(l)

the related Mortgage Note is not and has not been secured by any collateral
except the Lien of the related Mortgage;

 

 

 

 

(m)

if a Mortgage secures a Timeshare Loan, the title to the related Timeshare
Property is insured (or a binding commitment, which may be a master commitment
referencing one or more Mortgages, for title insurance, not subject to any
conditions other than standard conditions applicable to all binding commitments,
has been issued) under a mortgagee title insurance policy (which may consist of
one master policy referencing one or more such Mortgages) issued by a title
insurer qualified to do business in the jurisdiction where the related Timeshare
Property is located in a form generally acceptable to prudent originators of
similar mortgage loans, insuring the Seller or its predecessor and its
successors and assigns, as to the first priority mortgage Lien of the related
Mortgage in an amount equal to the original outstanding Loan Balance of such
Timeshare Loan, and otherwise in form and substance acceptable to the Indenture
Trustee; the Club Originator and its assignees is a named insured of such
mortgagee’s title insurance policy; such mortgagee’s title insurance policy is
in full force and effect; no claims have been made under such mortgagee’s title
insurance policy and no prior holder of such Timeshare Loan has done or omitted
to do anything which would impair the coverage of such mortgagee’s title
insurance policy; no premiums for such mortgagee’s title insurance policy,
endorsements and all special endorsements are past due;

 

 

 

 

(n)

the Seller has not taken (or omitted to take), and has no notice that the
related Obligor has taken (or omitted to take), any action that would impair or
invalidate the coverage provided by any hazard, title or other insurance policy
on the related Timeshare Property;

 

 

 

 

(o)

all applicable intangible taxes and documentary stamp taxes were paid as to the
related Timeshare Loan;

 

 

 

 

(p)

the proceeds of the Timeshare Loan have been fully disbursed, there is no
obligation to make future advances or to lend additional funds under the
Originator’s commitment or the documents and instruments evidencing or securing
the Timeshare Loan and no such advances or loans have been made since the
origination of the Timeshare Loan;

 

 

 

 

(q)

the terms of each Timeshare Loan Document have not been impaired, waived,
altered or modified in any respect, except (x) by written instruments which are
part of the related Timeshare Loan Documents or (y) in accordance with the
Credit Policy, the Collection Policy or the Servicing Standard (provided that no
Timeshare Loan has been impaired, waived, altered, or modified in any respect
more than once). No other instrument has been executed or agreed to which would
effect any such impairment, waiver, alteration or modification; the Obligor has
not been released from liability on or with respect to the Timeshare Loan, in
whole or in part; if required by law or prudent originators of similar loans in
the jurisdiction

I-3

--------------------------------------------------------------------------------




 

 

 

 

 

where the related Timeshare Property is located, all waivers, alterations and
modifications have been filed and/or recorded in all places necessary to
perfect, maintain and continue a valid first priority Lien of the related
Mortgage, subject only to Permitted Liens;

 

 

 

 

(r)

other than if it is an Aruba Club Loan, the Timeshare Loan is principally and
directly secured by an interest in real property;

 

 

 

 

(s)

the Timeshare Loan was originated by one of the Seller’s Affiliates in the
normal course of its business; the Timeshare Loan originated by the Seller’s
Affiliates was underwritten in accordance with its underwriting guidelines and
the Credit Policy; to the Seller’s Knowledge, the origination, servicing and
collection practices used by the Seller’s Affiliates with respect to the
Timeshare Loan have been in all respects, legal, proper, prudent and customary;

 

 

 

 

(t)

the related Timeshare Loan is assignable to and by the obligee and its
successors and assigns and the related Timeshare Property is assignable upon
liquidation of the related Timeshare Loan, without the consent of any other
Person (including any Association, condominium association, homeowners’ or
timeshare association);

 

 

 

 

(u)

the related Mortgage is and will be prior to any Lien on, or other interests
relating to, the related Timeshare Property;

 

 

 

 

(v)

to the Seller’s Knowledge, there are no delinquent or unpaid taxes, ground rents
(if any), water charges, sewer rents or assessments outstanding with respect to
any of the Timeshare Properties, nor any other outstanding Liens or charges
affecting the Timeshare Properties that would result in the imposition of a Lien
on the Timeshare Property affecting the Lien of the related Mortgage or
otherwise materially affecting the interests of the Indenture Trustee on behalf
of the Noteholders in the related Timeshare Loan;

 

 

 

 

(w)

other than with respect to delinquent payments of principal or interest 60 or
fewer days past due as of the Cut-Off Date, there is no default, breach,
violation or event of acceleration existing under the Mortgage, the related
Mortgage Note or any other document or instrument evidencing, guaranteeing,
insuring or otherwise securing the related Timeshare Loan, and no event which,
with the lapse of time or with notice and the expiration of any grace or cure
period, would constitute a material default, breach, violation or event of
acceleration thereunder; and the Seller has not waived any such material
default, breach, violation or event of acceleration under the Owner Beneficiary
Agreement, Mortgage, the Mortgage Note or any such other document or instrument,
as applicable;

 

 

 

 

(x)

neither the Obligor nor any other Person has the right, by statute, contract or
otherwise, to seek the partition of the Timeshare Property;

I-4

--------------------------------------------------------------------------------




 

 

 

 

(y)

the Timeshare Loan has not been satisfied, canceled, rescinded or subordinated,
in whole or in part; no portion of the Timeshare Property has been released from
the Lien of the related Mortgage, in whole or in part; no instrument has been
executed that would effect any such satisfaction, cancellation, rescission,
subordination or release; the terms of the related Mortgage do not provide for a
release of any portion of the Timeshare Property from the Lien of the related
Mortgage except upon the payment of the Timeshare Loan in full;

 

 

 

 

(z)

the Seller and any of its Affiliates and, to the Seller’s Knowledge, each other
party which has had an interest in the Timeshare Loan is (or, during the period
in which such party held and disposed of such interest, was) in compliance with
any and all applicable filing, licensing and “doing business” requirements of
the laws of the state wherein the Timeshare Property is located to the extent
necessary to permit the Seller to maintain or defend actions or proceedings with
respect to the Timeshare Loan in all appropriate forums in such state without
any further act on the part of any such party;

 

 

 

 

(aa)

there is no current obligation on the part of any other person (including any
buy down arrangement) to make payments on behalf of the Obligor in respect of
the Timeshare Loan;

 

 

 

 

(bb)

the related Associations were duly organized and are validly existing; a manager
(the “Manager”) manages such Resort and performs services for the Associations,
pursuant to an agreement between the Manager and the respective Associations,
such contract being in full force and effect; to the Seller’s Knowledge the
Manager and the Associations have performed in all material respects all
obligations under such agreement and are not in default under such agreement;

 

 

 

 

(cc)

in the case of Bluegreen Owned Resorts (other than La Cabana Resort and Casa del
Mar Resort) and to the Seller’s Knowledge with respect to the Non-Bluegreen
Owned Resorts, La Cabana Resort and Casa del Mar Resort, (i) the related Resort
is insured in the event of fire, earthquake, or other casualty for the full
replacement value thereof, and in the event that the Timeshare Property should
suffer any loss covered by casualty or other insurance, upon receipt of any
insurance proceeds, the Associations at the Resorts are required, during the
time such Resort is covered by such insurance, under the applicable governing
instruments either to repair or rebuild the portions of the Resort in which the
Timeshare Property is located or to pay such proceeds to the holders of any
related Mortgage secured by a Timeshare Property located at such Resort; (ii)
the related Resort, if located in a designated flood plain, maintains flood
insurance in an amount not less than the maximum level available (without regard
to reasonable deductibles) under the National Flood Insurance Act of 1968, as
amended or any applicable laws; (iii) the related Resort has business
interruption insurance and general liability insurance in such amounts generally
acceptable in the industry; and (iv) the related Resort’s insurance policies are
in full force and effect with a generally acceptable insurance carrier;

I-5

--------------------------------------------------------------------------------




 

 

 

 

(dd)

the obligee of each related Mortgage, and its successors and assigns, has the
right to receive and direct the application of insurance and condemnation
proceeds received in respect of the related Timeshare Property, except where the
related condominium declarations, timeshare declarations, the Club Trust
Agreement or applicable state law provide that insurance and condemnation
proceeds be applied to restoration or replacement of the improvements or
acquisition of similar improvements, as the case may be;

 

 

 

 

(ee)

each rescission period applicable to the related Timeshare Loan has expired;

 

 

 

 

(ff)

no selection procedures were intentionally utilized by the Seller in selecting
the Timeshare Loan which the Seller knew were materially adverse to the
Depositor, the Indenture Trustee or the Noteholders;

 

 

 

 

(gg)

except as set forth in Schedule II hereto, the Units related to the Timeshare
Loan in the related Resort have been completed in all material respects as
required by applicable state and local laws, free of all defects that could give
rise to any claims by the related Obligors under home warranties or applicable
laws or regulations, whether or not such claims would create valid offset rights
under the law of the State in which the Resort is located; to the extent
required by applicable law, valid certificates of occupancy for such Units have
been issued and are currently outstanding; the Seller or any of its Affiliates
have complied in all material respects with all obligations and duties incumbent
upon the developers under the related timeshare declaration (each a
“Declaration”), as applicable, or similar applicable documents for the related
Resort; no practice, procedure or policy employed by the related Association in
the conduct of its business violates any law, regulation, judgment or agreement,
including, without limitation, those relating to zoning, building, use and
occupancy, fire, health, sanitation, air pollution, ecological, environmental
and toxic wastes, applicable to such Association which, if enforced, would
reasonably be expected to (a) have a material adverse impact on such Association
or the ability of such Association to do business, (b) have a material adverse
impact on the financial condition of such Association, or (c) constitute grounds
for the revocation of any license, charter, permit or registration which is
material to the conduct of the business of such Association; the related Resort
and the present use thereof does not violate any applicable environmental,
zoning or building laws, ordinances, rules or regulations of any governmental
authority, or any covenants or restrictions of record, so as to materially
adversely affect the value or use of such Resort or the performance by the
related Association of its obligations pursuant to and as contemplated by the
terms and provisions of the related Declaration; there is no condition presently
existing, and to the Seller’s Knowledge, no event has occurred or failed to
occur prior to the date hereof, concerning the related Resort relating to any
hazardous or toxic materials or condition, asbestos or other environmental or
similar matters which would reasonably be expected to materially and adversely
affect the present use of such Resort or the financial condition or business
operations of the related Association, or the value of the Notes;

I-6

--------------------------------------------------------------------------------




 

 

 

 

(hh)

except if such Timeshare Loan is listed on Schedule II hereto, the original Loan
Balance of such Timeshare Loan does not exceed $35,000;

 

 

 

 

(ii)

payments with respect to the Timeshare Loan are to be in legal tender of the
United States;

 

 

 

 

(jj)

all monthly payments (as applicable) made on the Timeshare Loan have been made
by the Obligor and not by the Seller or any Affiliate of the Seller on the
Obligor’s behalf;

 

 

 

 

(kk)

the Timeshare Loan relates to a Resort;

 

 

 

 

(ll)

the Timeshare Loan constitutes either “chattel paper”, a “general intangible” or
an “instrument” as defined in the UCC as in effect in all applicable
jurisdictions;

 

 

 

 

(mm)

the sale, transfer and assignment of the Timeshare Loan and the Related Security
does not contravene or conflict with any law, rule or regulation or any
contractual or other restriction, limitation or encumbrance, and the sale,
transfer and assignment of the Timeshare Loan and Related Security does not
require the consent of the Obligor;

 

 

 

 

(nn)

each of the Timeshare Loan, the Related Security, related Assignment of
Mortgage, related Mortgage, related Mortgage Note, related Owner Beneficiary
Agreement (each as applicable) and each other related Timeshare Loan Document
are in full force and effect, constitute the legal, valid and binding obligation
of the Obligor thereof enforceable against such Obligor in accordance with its
terms subject to the effect of bankruptcy, fraudulent conveyance or transfer,
insolvency, reorganization, assignment, liquidation, conservatorship or
moratorium, and is not subject to any dispute, offset, counterclaim or defense
whatsoever;

 

 

 

 

(oo)

the Timeshare Loan relates to a Completed Unit; the Timeshare Loan and the
Related Security do not, and the origination of each Timeshare Loan did not,
contravene in any material respect any laws, rules or regulations applicable
thereto (including, without limitation, laws, rules and regulations relating to
usury, retail installment sales, truth in lending, fair credit reporting, equal
credit opportunity, fair debt collection practices and privacy) and with respect
to which no party thereto has been or is in violation of any such law, rule or
regulation in any material respect if such violation would impair the
collectibility of such Timeshare Loan and the Related Security; no Timeshare
Loan was originated in, or is subject to the laws of, any jurisdiction under
which the sale, transfer, conveyance or assignment of such Timeshare Loan would
be unlawful, void or voidable;

 

 

 

 

(pp)

to the Seller’s Knowledge, (i) no bankruptcy is currently existing with respect
to the Obligor, (ii) the Obligor is not insolvent and (iii) the Obligor is not
an Affiliate of the Seller;

I-7

--------------------------------------------------------------------------------




 

 

 

(qq)

except if such Timeshare Loan is listed on Schedule II hereto, the Timeshare
Loan shall not have a Timeshare Loan Rate less than 6% per annum;

 

 

 

 

(rr)

except in the case of certain 50/50 Loans or an Upgrade Club Loan, the Obligor
has made at least one required payment with respect to the Timeshare Loan (not
including any down payment);

 

 

 

 

(ss)

if a Resort (other than La Cabana Resort) is subject to a construction loan, the
construction lender shall have signed and delivered a non-disturbance agreement
(which may be contained in such lender’s mortgage) pursuant to which such
construction lender agrees not to foreclose on any Timeshare Properties relating
to a Timeshare Loan or by the terms of the construction loan, such Timeshare
Property has been released from the lien created thereby which have been sold
pursuant to this Agreement;

 

 

 

 

(tt)

except as set forth in Schedule II hereto, the Timeshare Properties and the
related Resorts are free of material damage and waste and are in good repair,
ordinary wear and tear excepted, and fully operational; there is no proceeding
pending or threatened for the total or partial condemnation of or affecting any
Timeshare Property or taking of the Timeshare Property by eminent domain; the
Timeshare Properties and the Resorts in which the Timeshare Properties are
located are lawfully used and occupied under applicable law by the owner
thereof;

 

 

 

 

(uu)

except as set forth in Schedule II hereto, the portions of the Resorts in which
the Timeshare Properties are located which represent the common facilities are
free of material damage and waste and are in good repair and condition, ordinary
wear and tear excepted;

 

 

 

 

(vv)

no foreclosure or similar proceedings have been instituted and are continuing
with respect to any Timeshare Loan or the related Timeshare Property;

 

 

 

 

(ww)

with respect to the Aruba Club Loans only, Bluegreen shall own, directly or
indirectly, 100% of the economic and voting interests of the Aruba Originator.;

 

 

 

 

(xx)

the Timeshare Loan does not have an original term to maturity in excess of 120
months;

 

 

 

 

(yy)

to the Seller’s Knowledge, the capital reserves and maintenance fee levels of
the Associations related to the Resorts are adequate in light of the operating
requirements of such Associations;

 

 

 

 

(zz)

except as required by law, the Timeshare Loan may not be assumed without the
consent of the obligee;

 

 

 

 

(aaa)

for each Club Loan, the Obligor under the Timeshare Loan does not have its
rights under the Club Trust Agreement suspended;

I-8

--------------------------------------------------------------------------------




 

 

 

 

(bbb)

the payments under the Timeshare Loan are not subject to withholding taxes
imposed by any foreign governments;

 

 

 

 

(ccc)

each entry with respect to the Timeshare Loan as set forth on Schedule II and
Schedule III hereof is true and correct. Each entry with respect to a Qualified
Substitute Timeshare Loan as set forth on Schedule II and Schedule III hereof,
as revised, is true and correct;

 

 

 

 

(ddd)

if the Timeshare Loan relates to a Timeshare Property located in Aruba, a notice
has been mailed or will be mailed within 30 days of the Closing Date or the
related Transfer Date, as applicable, to the related Obligor indicating that
such Timeshare Loan has been transferred to the Depositor and has ultimately
been transferred to the Issuer and pledged to the Indenture Trustee for the
benefit of the Noteholders;

 

 

 

 

(eee)

no broker is, or will be, entitled to any commission or compensation in
connection with the transfer of the Timeshare Loans hereunder;

 

 

 

 

(fff)

if the related Obligor is paying its scheduled payments by pre-authorized debit
or charge, such Obligor has executed an ACH Form substantially in the form
attached hereto as Exhibit C;

 

 

 

 

(ggg)

the Timeshare Loan, if a Subsequent Timeshare Loan, when aggregated with all
Timeshare Loans sold to the Depositor pursuant to this Agreement, satisfies the
criteria for Subsequent Timeshare Loans specified in Section 4.3 of the
Indenture;

 

 

 

 

(hhh)

if such Timeshare Loan is a 50/50 Loan, the related Obligor has made a
downpayment of at least 50%, the balance of the 50/50 Loan is due no later than
the one year anniversary of the origination date of such 50/50 Loan and the
coupon rate is at least 8.25% per annum;

 

 

 

 

(iii)

if such Timeshare Loan relates to a Timeshare Property located in the State of
Michigan and was originated prior to Bluegreen obtaining a license under the
Michigan Mortgage Brokers, Lenders and Servicers Licensing Act, Bluegreen shall
have confirmed that the interest rate on such Timeshare Loan is enforceable in
the manner specified as effective in an opinion by Michigan local counsel;

 

 

 

 

(jjj)

all Aruba Club Loans were originated on or after January 26, 2004; and

 

 

 

 

(kkk)

if such Timeshare Loan relates to a Timeshare Property at a Future Resort, a
local counsel opinion letter has been delivered that is addressed to the Issuer,
the Indenture Trustee and the Initial Purchaser and is satisfactory to either
Baker & McKenzie LLP or counsel acceptable to the Indenture Trustee.

I-9

--------------------------------------------------------------------------------




Schedule II

Exceptions

With respect to (gg), (tt) and (uu):

Bluegreen has initiated litigation against a general contractor alleging the
existence of construction defects at both phases of the Shore Crest Vacation
Villas™, including deficiencies in exterior insulating and finishing systems
that have resulted in water intrusion. Bluegreen estimates that the total cost
of repairs to correct the defects will range from $4 million to $6 million.
Whether the matter is settled by litigation or by negotiation, it is possible
that Bluegreen may need to participate financially in some way to correct the
construction deficiencies and will continue to incur legal and other costs as
the matter is pursued. As of December 31, 2007, Bluegreen has accrued $1.3
million in expenses related to this matter.

With respect to (hh):

See attached.

II-1

--------------------------------------------------------------------------------




Schedule III

Schedule of Timeshare Loans

[Electronic Schedule of Timeshare Loans on file with the Depositor]

III-1

--------------------------------------------------------------------------------




Schedule IV

Schedule of Eligible Investments

 

 

•

First American Prime Obligations Fund (Class D)

IV-1

--------------------------------------------------------------------------------




Schedule 5

          In 2005, the State of Tennessee Audit Division (the “Division”)
audited certain subsidiaries within Bluegreen Resorts for the period from
December 1, 2001 through December 31, 2004. On September 23, 2006, the Division
issued a notice of assessment for approximately $652,000 of accommodations tax
based on the use of Bluegreen Vacation Club accommodations by Bluegreen Vacation
Club members who became members through the purchase of non-Tennessee property.
Bluegreen believes the attempt to impose such a tax is contrary to Tennessee
law, and intends to vigorously oppose such assessment by the Division. An
informal conference was held in early December 2007 to discuss this matter with
representatives of the Division. No formal resolution of the issue was reached
during the conference and no further action has been initiated yet by the State
of Tennessee. There is no assurance that Bluegreen will be successful in
contesting the current assessment.

          In 2007, Bluegreen filed suit in Florida against a software provider
for its failure to deliver software programs in accordance with a Licensing
Agreement between them; styled Bluegreen Corporation v. PC Consulting, Inc.
d/b/a TimeShareWare Case No.: 9:07-cv-80385-KLR. The lawsuit seeks the return of
$1.2 million for various licensing fees and services. After filing of the
lawsuit, the defendant issued to Bluegreen a one-line invoice seeking $1.2
million for alleged additional services provided under the Licensing Agreement.
The defendant has also asserted counterclaims for damages in excess of $1.8M for
the alleged additional services and counterclaims for damages in an unspecified
amount for defamation. The defamation claim contends that Bluegreen made
statements to defendant’s customers that it received no satisfactory performance
from the software and no longer uses the software, resulting in loss of
contracts to the defendant involving millions of dollars. Bluegreen intends to
vigorously defend the counterclaims.

Schedule 5

--------------------------------------------------------------------------------




Exhibit A

Waiver Letter

Exhibit A

--------------------------------------------------------------------------------




Exhibit B

Club Trust Agreement

Exhibit B

--------------------------------------------------------------------------------




Exhibit C

ACH Form

Exhibit C

--------------------------------------------------------------------------------